Per Curiam.

Petitioner contends that his 1951 sentence, which has now expired, was invalid on the grounds that the record does not show he was informed of his constitutional right to counsel.
Petitioner is being held pursuant to a judgment of conviction by a court of record of competent jurisdiction. He does not attack his 1941 conviction, and his sentence under the 1951 conviction which he contends is invalid has expired.

Writ demed and petitioner remanded to custody.

Taet, C. J., Matthias, O’Neill, Schheideb, Hebbbbt and DuNcaN, JJ., concur.
ZimmebmaN, J., not participating.